NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


LESTER K. CAMPBELL,              )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-3198
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles Sniffen,
Judge.

Lester K. Campbell, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, BLACK, and SALARIO, JJ., Concur.